UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7774


UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ARTHUR GRAHAM JUSTICE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (1:01-cr-00234; 1:04-cv-00447)


Submitted:   March 22, 2007                 Decided:   March 28, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arthur Graham Justice, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur    Graham    Justice    seeks     to    appeal    the   district

court’s order accepting the recommendation of the magistrate judge

and   denying   his    motion    for    reduction     of     sentence      under   18

U.S.C.A. § 3582 (West 2000 & Supp. 2005).                 In criminal cases, the

defendant must file the notice of appeal within ten days after the

entry of judgment.      Fed. R. App. P. 4(b)(1)(A); see United States

v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding    is   criminal     in   nature    and    ten-day       appeal   period

applies).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension of

up to thirty days to file a notice of appeal.                   Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

            The district court entered its order denying the motion

for reduction of sentence on June 29, 2006.                The notice of appeal

was filed on October 12, 2006.            Because Justice failed to file a

timely notice of appeal or to obtain an extension of the appeal

period, we dismiss the appeal.          We deny Justice’s motion for bail

pending appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                           DISMISSED




                                       - 2 -